Citation Nr: 0720867	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  02-13 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for status post left elbow fracture 
dislocation, status post open reduction and internal fixation 
of the radial head with degenerative changes (major).

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for left upper extremity weakness due to status 
post left elbow fracture dislocation, status post open 
reduction and internal fixation of the radial head with 
degenerative changes (major).

3.  Entitlement to an initial disability evaluation in excess 
of 40 percent disabling for L5-S1 disc annular tear with 
lower back pain.

4.  Entitlement to an initial compensable evaluation for 
bronchial asthma.

5.  Entitlement to an initial compensable evaluation for the 
residuals of a laceration of the right thumb (minor).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant served on active duty from January 1986 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September 2000 and 
April 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Houston, Texas.

In October 2003, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been included in the claims folder for 
review.

In March 2004 the Board disposed of an issue of an increased 
initial rating for hearing loss that was on appeal and 
remanded the remaining issues.  While the matter was on 
remand status, the RO in a January 2007 rating decision 
granted a 40 percent rating for the veteran's lumbar spine 
disorder from initial entitlement and granted service 
connection for an anxiety disorder.  The anxiety disorder is 
thus removed from appellate status.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).   The lumbar spine 
claim remains on appeal as the grant was for less than the 
highest allowable amount.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The case has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran, who is left handed, is shown to have a 
restriction of pronation of the left arm that is lost beyond 
the middle of the arc, with most recent pronation shown to be 
from 0 to 10 degrees, with supination from 0 to 20 degrees, 
extension of 60 degrees and flexion of 115 degrees in July 
2005.  

2.  The competent medical evidence reflects that the 
veteran's left upper extremity neurological disorder is not 
manifested by a moderate incomplete paralysis.

3.  The competent medical evidence reflects that the 
veteran's service-connected lumbosacral spine disorder does 
not resemble a pronounced intervertebral disc syndrome, with 
little intermittent relief; there is no evidence of 
ankylosis; and there are no neurological manifestations 
including radiculopathy, absent ankle jerk or any other 
neurological findings attributable to his service-connected 
lumbosacral spine disorder.  

4.  The veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month period 
due to intervertebral disc syndrome.

5.  The competent medical evidence demonstrates that the 
veteran's bronchial asthma results in pulmonary function 
results of Forced Expiratory Volume in one second (FEV-1) of 
71 to 80 percent of the predicted value; and the ratio of 
FEV-1 to Forced Vital Capacity (FEV- 1/FVC) of 71 to 80 
percent of the predicted value; and there is a history of 
intermittent inhalational or oral bronchodilator treatment.  

6.  The veteran's right thumb scar does not exceed 12 square 
inches (77 square centimeters), and does not result in a 
compensable loss of motion or in any other functional 
limitations of the right thumb.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no 
more, for orthopedic symptoms due to status post left elbow 
fracture dislocation of the left upper extremity (major arm) 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5213 (2006).

2.  The criteria for an initial rating in excess of 20 
percent for neurological symptoms due to status post left 
elbow fracture dislocation of the left upper extremity (major 
arm) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.124a, Diagnostic Code 8513 (2006).

3.  The criteria for an initial rating in excess of 40 
percent for L5-S1 disc annular tear with lower back pain are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2006).  

4.  The criteria for an initial 10 percent disability rating, 
but no more, for bronchial asthma have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.7, 4.97, Diagnostic Code 
6602 (2006).

5.  The criteria for an initial compensable rating for 
residuals of a right thumb laceration have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's service connection claim 
for all these issues was received in February 2000.  
Following a grant of service connection for these issues, the 
RO provided notice of the provisions of the duty to assist as 
pertaining to entitlement to an increased rating in a July 
2003 letter, which only addressed the right thumb and left 
elbow issues; in an undated letter which addressed all issues 
on appeal except for the bronchial asthma claim and in a May 
2005 letter which addressed all the issues on appeal.  These 
letters included notice of the requirements to an increased 
rating, of the reasons for the denial of his claim, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letters specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent examination 
reports of July 2005 and August 2005 and the addendums from 
October 2006 and January 2007 provide a recent assessment of 
the veteran's service-connected disabilities based on 
examination of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date.  However, since an increased rating is being 
denied for a low back disorder, neurological manifestations 
of the left elbow disorder and a right thumb disorder, the 
failure to send such a letter is harmless error.  Regarding 
the asthma and the left elbow orthopedic issues, since an 
increased rating is being granted in this case, any 
deficiency will be addressed by the RO after implementing the 
Board's decision.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (harmless error).

II.  Increased Rating-General Considerations and Factual 
Background

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2005).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2005).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); 38 C.F.R. §§ 3.102, 4.3 (2006).

Service medical records revealed that the veteran injured his 
back in an August 1987 motor vehicle accident.  He also 
fractured his left elbow in a jet ski accident in August 1988 
and also had low back pain after this.  He was also treated 
for asthma in service.  

The veteran filed his claim for service connection for the 
enumerated disorders in February 2000.  Service connection 
for these claimed disorders was granted by the RO in a 
September 2000 rating decision.  Although service medical 
records did not specifically show treatment for a right thumb 
laceration, the RO granted service connection for this based 
on reasonable doubt as there was history of motor vehicle 
accidents in the service and he had residuals of a laceration 
of the right thumb shown in a VA examination shortly after 
discharge from service.  The veteran appealed the ratings 
assigned in this rating.  

Private medical records from 2000 showed treatment in January 
2000 for intermittent low back pain of an aching quality of 1 
year duration.  In April 2000 the veteran complained of 
insomnia and low back pain of 8/10 severity.  The change in 
condition was worse, gradually symptoms were aggravated by 
physical activity with no relief.  Associated symptoms 
included pain, numbness, but no weakness.  His cranial nerves 
and balance and gait were normal.  He also had normal fine 
motor skills, reflexes and was normal to touch.  He was 
assessed with a sprain lumbar region, and herniated lumbar 
disc both chronic.  

An April 2000 VA joints examination that included the low 
back and left arm noted the veteran to be left handed.  He 
used no assistive devices for walking and no braces.  He 
denied any history of subsequent surgery or injury.  He 
injured his left elbow in August 1998 in a watercraft 
accident and had a fracture dislocation of the left elbow for 
which he underwent an open reduction and internal fixation of 
the radial head.  He has since been left with diminished 
range of motion and discomfort.  He indicated he injured his 
lumbar spine at the same time when he apparently had a 
magnetic resonance imaging (MRI) and was told he had an 
annular tear.  He had physical therapy for 6 months and 
currently complained of constant low back pain with 
diminished range of motion.  He denied any true radicular 
symptoms.  Regarding his left elbow the veteran stated he had 
been left with some diminished sensation to the left hand 
primarily to the thumb and index finger.  He said he 
underwent electromyograph (EMG), nerve conduction evaluation 
and was told he had "several" nerve injuries.  

Physical examination of the left elbow revealed 60 degrees 
extension, 120 degrees flexion, 20 degrees pronation and 45 
degrees supination.  He had a well-healed incision over the 
lateral aspect of the elbow.  His left arm examination 
revealed negative Tinel's at the elbow and wrist and he had 
no muscular atrophy.  The right thumb revealed a well-healed 
laceration from the nailfold proximately across the tip and 
across the radial aspect of the elbow and down to the tip.  
X-ray of the left elbow revealed degenerative changes along 
the medial aspect of the elbow with some ossification on the 
medial condyle and hardware on the radial head.  Degenerative 
changes were also noted at the radial capitellar level.  Back 
X-rays were pending.  The impression was status post left 
elbow fracture dislocation, status post open reduction and 
internal fixation of radial head with degenerative changes 
and significant loss of range of motion.  Also diagnosed was 
possible proximal median neuropathy, left and low back pain.  

An April 2000 VA general medical examination included a 
claims file review and examination of the veteran.  He again 
discussed the history of his left elbow and low back 
injuries.  He also said he "partially amputated" his right 
thumb in 1991 and that it has been numb since that time.  He 
stated that when he injured his back he sustained an L4 
annulus tear.  He stated he had exercise induced asthma.  In 
the past he used an inhaler but since he did not exercise on 
a regular basis he presently did not use any asthma 
medications.  

Physical examination revealed him to say he was left handed.  
Lungs were clear to auscultation without rales, rhonchi or 
wheeze.  He had a scar of the left lateral aspect of the 
elbow.  His diagnoses included asthma, exercise induced.  His 
history of his past exercise and medicine use was related.  
He was not exercising now and did not take any current 
medications.  Auscultation of the chest was clear and the 
chest X-ray and pulmonary function test was pending.  
Regarding the other diagnoses these were referred to the 
joints evaluation.

An April 2000 pulmonary function test revealed an FVC of 
88.3% predicted, FEV-1 of 84.0% predicted and FEV-1/FVC of 
77%.  An April 2000 chest X-ray revealed lungs were clear, 
with no mediastinal or hilar abnormality.  His heart size was 
normal and central pulmonary vasculature is normal caliber.  
There was no significant bony abnormality.  An April 2000 MRI 
of the spine was normal.  An April 2000 X-ray of the left 
elbow revealed findings as discussed in the joints 
examination of the same month.  

VA treatment records from 2001 reveal that the veteran was 
seen in January 2001 complaining of being congested for 2 
weeks and coughing up thick mucus.  The lungs were clear to 
auscultation and he was assessed with an upper respiratory 
infection/sinusitis.  In February 2001 he was seen for 
complaints of being unable to sleep and continued back pain 
which he described as intolerable.  He denied numbness or 
tingling in the lower extremities but noted burning 
"fatigue" in them at night when he lies down.  An April 
2001 review of systems revealed no cough, sputum, pain or 
wheezing on examination of the respiratory system.  Regarding 
his extremities, all pulses were equal, passive and active 
range of motion were all normal and his strength in major 
muscle groups were 5/5.  Deep tendon reflexes were 2+ in all 
major areas, his gait and stance were good and tactile was 
normal.  He was assessed with low back pain and anxiety 
disorder.  In May 2001 his respiratory system was again clear 
to auscultation and percussion, although he had increased 
shortness of breath with bending over.  His extremities 
revealed a decrease of strength in the left arm and surgical 
incision of the left elbow.  His extension was 30 degrees.  
The pertinent assessment was degenerative joint disease.  
Identical findings were later made in August 2001.  

A July 2001 orthopedic consult revealed complaints of 
decreased range of motion with pain to the elbow.  
Historically, an electromyography (EMG) was said to show 
nerve damage, although manipulation of the arm was reportedly 
done under anesthesia which revealed full range of motion.  
On examination, he had pain with resisted extension of the 
wrist and negative Tinel's.  His sensations decreased over 
his thumb and first digit to light touch.  His left elbow had 
100 degrees extension.  X-ray showed calcification/loose body 
to distal humerus and hardware in good condition.  He was 
advised to undergo an EMG to rule out carpal tunnel syndrome 
versus pronator syndrome.  

Also in July 2001 the veteran reported to orthopedics for 
complaints of an old elbow injury for which he had a long 
history of treatment including bracing and therapy.  He was 
seen in the hand clinic for fitting of a left counterforce 
brace, orthotic training and therapeutic exercise.  

The report of an October 2001 EMG lab revealed nerve 
conduction findings that were interpreted as a normal study.  
There were not electrodiagnostic findings suggestive of 
mononeuropathy of median nerve at the level of the elbow or 
wrist of the left arm.  

An April 2002 VA respiratory examination was done without a 
claims file review.  His past medical history was said to be 
negative for tuberculosis, among other diseases.  His history 
of other service connected injuries included low back pain 
and L4 herniated nucleus pulpous, fracture of the left elbow 
head in 1998, with continued pain from surgery and a 
lacerated right thumb in 1991 with ongoing numbness in that 
area.  Regarding his claimed asthma he said he was diagnosed 
with exercise induced asthma in 1992.  He was never 
hospitalized or treated in the emergency room for this 
condition.  He had shortness of breath going up stairs and 
denied nasal congestion or cough.  He was not awakened at 
night by asthma.  He said he was followed for asthma during 
and after service.  He used an inhaler several times a day.  
Allergy tests in 1997 were negative.  He had a history of 
being diagnosed with anxiety and also planned to go to a 
sleep disorders clinic.  Physical examination revealed 
respirations at 16 per minute, no dyspnea noted, pulse 78 
beats per minute, regular rhythm.  He was in no distress and 
lungs were clear without wheezes, rhonchi or rales.  Heart 
sounds were normal.  The diagnosis included anxiety, sleep 
apnea, to be followed up at the VA.  

A May 2002 chest X-ray revealed lungs clear, with no 
mediastinal or hilar abnormality.  There were normal heart 
findings and the central pulmonary vasculature was normal 
too.  There were no significant bony abnormalities.  

Additional X-rays from May 2002 showed normal lumbar 
vertebrae with normal disc space and alignment and normal S1 
joints.  Regarding the left elbow, no bony or joint 
abnormalities were shown.  A separated bony fragment or 
ununited ephysis of the medial epicondyle of the left humerus 
and surgical hardware in the left radial head with 2 metallic 
nails and normal alignment were shown.  

A January 2003 X-ray of the left elbow and lumbar spine gave 
an impression of 2 orthopedic screws perpendicular to each 
other transverse the proximal radial head without evidence of 
loosening of hardware.  Bony density inferior to the medial 
humeral epicondyle was again noted.  A small probable 
calcification was anterior to the radial head.  The lumbar 
spine was normal.  

The veteran testified at his hearing in October 2003 about 
his asthma affecting him to where he described restricted 
breathing but no actual attacks.  He testified that his right 
thumb laceration causes him to lack feeling in his thumb, 
which makes him drop things.  He did not testify about his 
back or the severity of his left arm disorder, although he 
did discuss the accident that caused these injuries.  

VA records from 2005 to 2006 included some records generally 
addressing sleep apnea problems and some low back complaints.  
In May 2005 he was seen on an office examination for 
hypothyroid, with his lungs noted to be clear.  He was 
assessed with osteoarthritis and sleep apnea.  Also in May 
2005 he was seen for complaints of low back pain rated at a 
level 5 with physical activity increasing this pain.  He was 
noted to treat this with a chiropractor and was scheduled to 
receive cortisone injections for it.  In July 2005 he was 
prescribed a CPAP machine for sleep apnea.  

X-rays from July 2005 of the lumbar spine revealed an 
unremarkable bony structure with no evidence of recent 
fracture or dislocation seen in the lumbosacral spine.  
Intervertebral disc spaces were within normal limits with no 
evidence of recent fracture or dislocation.  X-rays also 
taken of the thoracic spine and of the right hand were 
unremarkable.  A July 2005 chest X-ray was normal.  

At the time of a July 2005 VA orthopedic examination of the 
spine, the veteran reported a fracture and dislocation of the 
left elbow in a watercraft accident and underwent an open 
reduction of the internal fixation of the radial head and had 
significantly reduced the range of motion of the left elbow.  
He also had diminished sensation to the median nerve 
distribution and strength with flexion of the forearm and 
wrist.  He was noted to have hurt his back in the same 
accident that injured his arm.  He reported that a MRI showed 
an annular tear.  He had physical therapy for 6 months and 
was currently seeing a chiropractor who was also providing 
him with prescription medication consistent with epideral 
steroid injection (ESI).  He had a recent MRI that showed a 
broad based disc herniation of L5-S1.  In addition he had a 
right thumb laceration in the service.  

He stated he had diminished sensation over the radial tip of 
the thumb.  He claimed that after the accident in 1998 he had 
progressive pain in the medial area in addition to the mid 
thoracic area with moderate to severe intensity.  He had 
pain, associated spasm and stiffness.  He denied lower 
extremity numbness.  He said the pain was not well relieved 
by ibuprofen and required an ESI which helped in the past 
month.  He reported a flare-up of the back condition 4-5 
times a month, lasting a few days.  Activities like standing 
or walking caused flare-ups and medications alleviated the 
pain.  He had severe functional impairment during flare-ups.  
He denied bowel or bladder complaints, erectile dysfunction 
or numbness.  He claimed he had weakness of the legs however.  
He claimed he could walk 2-3 yards without pain.  He used no 
braces or assistive walking devices.  He denied a history of 
back surgery.  Regarding incapacitation within the past 12 
months, he reported that at least once a month he had 
incapacitating episodes lasting about 4 to 5 days.  

Regarding his left arm, he reported a history of left arm 
pain, weakness, stiffness and decreased range of motion of 
the elbow.  He complained of numbness in the forearm.  He 
denied swelling, heat, redness, locking, giveaway or 
fatigability.  He took ibuprofen and complained of constant 
pain but denied flare-ups.  He had difficulty grabbing or 
holding things.  There was no splint or braces.  He had no 
other injury of the left elbow.  He had no history of 
inflammatory arthritis, dislocations or subluxations.  He 
worked at a sedentary job and denied any limitations in his 
job.  He was not able to drive for a prolonged time or get in 
a tub due to back problems.  

Regarding his right thumb he said he has significant numbness 
in the tip.  There was no pain, weakness, stiffness, 
fatigability or lack of endurance and no flare-ups.  

Physical examination revealed the veteran to present with a 
normal non antalgic gait.  He could transfer from table to 
chair for examination without pain.  The left elbow presented 
in the lateral aspect an incision with mild hypersensitivity 
measuring 7 centimeters.  The incision was well-healed.  The 
left elbow had a loss of 60 degrees of full extension with a 
flexion from 60 to 115 degrees with forearm pronation from 0 
to 10 degrees and forearm supination from 0 to 20 degrees.  
There was evidence of tenderness during range of motion.  
There was evidence of weakness following repetitive use.  
There was no decreased range of motion, lack of endurance or 
fatigability following repetitive use.  His left wrist had an 
extension from 0 to 80 degrees with pain from 70 to 80 
degrees.  There was adequate radial deviation and ulnar 
deviation without pain.  

His right thumb showed a well-healed laceration from the 
nailfold across the tip and across the radial aspect.  There 
was adequate muscle strength.  His range of motion of the 
thumb with flexion at the interphalangeal (IP) joint was 0 to 
85 degrees, metacarpophalangeal (MCP) was 0 to 55 degrees 
which was normal.  His carpal metacarpal joint (CMC) was 45 
degrees with no decreased range of motion.  He had adequate 
strength around the right thumb.  There was a decrease of 
diminished sensation in the tip of the right thumb. 

The thoracolumbar spine showed a reverse lordosis with spasm, 
diminished forward flexion from 0 to 30 degrees and extension 
from 0 to 10 degrees.  There was no pain on motion.  His 
right lateral flexion was 0 to 10 degrees with pain all the 
way.  Left lateral flexion was 0 to 20 degrees with pain from 
10 degrees to 20 degrees.  Right and left rotation were 0 to 
20 degrees with pain between 10 and 20 degrees.  There was 
evidence of pain, fatigue and lack of endurance on repetitive 
use of the spine.  He had adequate gait, and no signs of 
scoliosis or kyphosis.  Neurological examination revealed the 
veteran to present with a negative Lasegue's sign, straight 
leg raise was negative bilaterally.  His deep tendon reflexes 
were symmetrical, his motor mass and tone were adequate.  
There was no evidence of decreased motor strength in the 
lower extremities which were 5/5.  He had an adequate sensory 
examination.  There were no deficiencies in dermatome.  His 
neurological examination was to be performed in more detail 
by neurologists.  The X-rays from July 2005 were reviewed and 
the results were recited.  

The orthopedic examiner in July 2005 reported that the 
veteran's diagnoses were  status post left elbow fracture 
dislocation, status post open reduction internal fixation of 
the radial head with degenerative changes and significant 
loss of the range of motion.  The veteran presented an 
extension lacking 60 degrees while the normal should be 0 and 
had a flexion from 60 to 115 degrees while the normal should 
be 0 to 135 degrees.  He also presented left arm weakness and 
pain after repetitive use.  There was no lack of endurance or 
fatigability.  The examiner opined that he would consider the 
veteran has limited joint function due to pain and weakness 
with flare-ups and repetitive use in moderate degrees.  The 
major functional impact was caused by weakness.  

Also assessed was history of right thumb laceration with 
minimal residuals.  There was diminished sensation to the 
radial digital nerve.  There was no limitation of motion or 
strength of the thumb or joint function.  

Finally, he was assessed with a history of back strain.  He 
presented a history of back pain with diminished range of 
motion.  He had evidence of a lack of endurance, fatigability 
and pain after repetitive use.  There was no weakness or 
major functional impact caused by pain.  Most significantly, 
there was no evidence of radiculopathy.  The examiner noted 
that the veteran did not bring any reports of MRI findings, 
just some progress notes that showed some information about a 
herniated disc at L5-S1.  The X-rays from this examination 
did reveal that the lumbar spine was unremarkable.  The 
examiner did not have the claims file to review and confirm 
any recent MRI's done outside.  The veteran claimed to be 
incapacitated at least once a month, lasting 4 to 5 days.  

The report of a July 2005 VA neurological examination recited 
the details of the veteran's low back injury in which he was 
told he suffered from an annular tear of the L4-L5 disc and 
fractured his left ulnar and radial heads in service.  The 
veteran now stated that his low back pain has increased since 
service and he treated with a chiropractor for periodic 
adjustments.  He was also followed by a private pain clinic 
for low back pain.  His current job was light duty.  
Currently he complained of pain occasionally becoming 
pronounced in the left paravertabral region of the lumbar 
spine.  There was no radiation of pain in the lower 
extremities.  There was no history of numbness, paresthesia 
or weakness involving the lower extremities.  He described 
his back pain as dull and achy in general, but it 
occasionally became sharp and at times spasmodic.  The pain 
ranged from moderate to severe in intensity.  He indicated he 
had severe pain episodes about 5 times a month lasting an 
average of 12 hours.  He said he had good pain tolerance and 
could maintain ordinary function while experiencing a severe 
pain episode.  He described incapacitating pain episodes 
about once a month lasting about 6 hours.  Such attacks 
rendered him completely dependent.  He stated that bending, 
lifting and maintaining prolonged static postures like 
prolonged standing or sitting or any heavy exertion 
exacerbated his pain.  Walking more than 200 yards also 
exacerbated pain.  He could walk unassisted.  He managed low 
back pain with periodic spinal manipulations and epidural 
spinal injections every 3 to 4 months.  He preferred oral 
medications.  He got spinal manipulations once a week.  He 
occasionally took Motrin 600 milligrams twice a day.  He 
generally was fully functional with activities of daily 
living except during an incapacitating attack.  He was able 
to drive short distances without difficulty but had to take 
breaks to stretch his back driving long distances.  

Review of systems was negative for any other associated 
neurological symptoms such as lower extremity weakness, bowel 
or bladder dysfunction.  On neurological examination, cranial 
nerves II through XII appeared normal and symmetric 
bilaterally.  Motor system revealed tone and bulk to be 
normal and symmetric bilaterally.  Strength was 5/5 in all 
extremities except for the left upper extremity which had 
giveaway weakness secondary to pain, hence strength could not 
be accurately tested in this arm.  His deep tendon reflexes 
were 3 in bilateral upper extremities and both knees and 2 to 
3 in both ankles.  Sensory examination was intact in both 
lower extremities and the right upper extremity.  Again there 
were left upper extremity issues in which it was confounded 
by pain and could not be tested accurately.  His cerebellar 
was normal and his gait had normal base, stance, arm swing 
and turning.  He had normal heel, toe and tandem walk.  

The general examination in the July 2005 VA neurological 
examination showed no obvious bony or curvature deformities 
of the lumbar spine.  There was no point tenderness, 
erythema, swelling or palpable spasm.  The ranges of motion 
were 50 degrees flexion, 20 degrees extension, 20 degrees 
left lateral bending, 25 degrees right lateral bending and 25 
degrees rotation on both sides.  He reported pain on all 
extremes of motion, worse on flexion and extension.  There 
was no evidence of fatigability, lack of endurance, weakness 
or incoordination on repeat testing.  Straight leg raising 
was negative.  The April 2000 MRI of the lumbosacral spine 
was read as normal as was the 2002 spinal X-ray.  

The impression rendered in the July 2005 VA neurological 
examination was chronic mechanical low back pain, post 
traumatic, per history.  There was no evidence of associated 
neurological compromise.  The examiner discussed the history 
of the back problems stemming from the 1998 accident with a 
history of having suffered from annular tear of the 
intervertebral disc at L4-L5.  The veteran claimed to have 
incapacitating episodes that limit most function about once a 
month, lasting 6 hours.  He reported no symptoms suggestive 
of associated neurological compromise.  His neurological 
examination was negative for any supportive evidence of 
associated radiculopathy or myelopathy.  The examiner opined 
that there was no obvious bony pathology for his ongoing 
chronic symptoms involving the soft tissue of muscles, 
tendons etc.  Injury or strain was the most likely cause of 
his ongoing symptoms.  Based on the normal imaging, the 
examiner was unable to say whether the veteran suffered from 
intervertebral disc syndrome.  An orthopedic consult was 
advised.  

The veteran underwent a VA respiratory examination in August 
2005.  The veteran related a history of allergy type symptoms 
such as eye redness and watering and shortness of breath.  He 
was said to have been diagnosed with exercise induced asthma.  
His current complaints were of shortness of breath with 
minimal exertion.  He denied any cough, hemoptysis, weight 
loss or pedal edema.  There was no nocturnal wheezing.  He 
had no emergency room or hospital visits for asthma.  He 
complained of feeling tired and fatigued all day.  He also 
complained of excessive daytime somnolence.  He was diagnosed 
with obstructive sleep apnea in 2002 and had treated with 
uvular surgery and dental appliance.  His medications 
included Metformin, Sertraline, Synthroid, All-Hisinal and 
Tape.  He worked in a desk job at present.  Physical 
examination revealed his lungs to be clear to auscultation 
bilaterally.  His cardiovascular system was regular and 
abdomen was soft.  He had no edema in his extremities.  
Pulmonary function testing (PFTS) from June 2005 revealed his 
FEV-1 was 76.1% predicted, FVC was 78.4% predicted, FEV1/FVC 
was 78% and DLCO was 63.4% predicted.  Chest X-ray revealed 
no abnormalities in the lungs or heart size.  

The assessment in the August 2005 respiratory examination was 
that the veteran was previously diagnosed with exercise 
induced asthma.  Currently his PFTS do not show obstruction 
and show mild restriction with normal corrected diffusion 
capacity.  Based on available data a diagnosis of bronchial 
asthma could not be made.  The veteran was said to need 
further testing with an exercise challenge test to diagnose 
exercise induced asthma.  Review of the claims file would 
also be helpful to determine whether the veteran underwent a 
previous methacholine challenge test or exercise test.  The 
veteran also describe symptoms of persistent obstructive 
sleep apnea.  He indicated that he had an appointment for a 
future sleep study in an outside hospital.  He also requested 
a prescription for a sleep study in an outside hospital and 
the examiner received a copy of a sleep study.  Based on the 
findings, a continuous positive airway pressure (CPAP) 
machine was ordered and follow-up in a sleep lab was 
requested.  

The October 2006 addendum to a VA lung examination consisted 
of a claims file review which included treatment of asthma 
and test results from 1994 to 1998 while he was on active 
duty.  Also reviewed were the results from the December 2005 
methacholine testing which included 90.3% predicted FVC, 
90.0% predicted FEV-1 and 80% FEV-1/FVC before the 
bronchodilator.  After the bronchodilator the FEV-1 was 92.9% 
predicted, FVC was 90.3% predicted and FEV-1/FVC of 82%.  The 
interpretation was that the baseline spirometry showed no 
evidence of obstructive ventilatory defect.  Methacholine 
challenge test demonstrated more than 20% dropping in FEV1 at 
low concentration which was consistent with a positive 
methacholine test.  The assessment was that based on review 
of the claims file and additional testing of methacholine 
challenge there was sufficient evidence to diagnose asthma.  

The January 2007 addendum to a July 2005 neurological VA 
examination noted the veteran to be left handed.  The claims 
file was reviewed to include review and detailed recitation 
of the service medical records documenting the veteran's low 
back problems in service.  In summary the records included 
back pain first noted in August 1987 after a motor vehicle 
accident, and subsequent complaints of low back pain after a 
jet ski accident that also injured his left arm.  The 
provisional diagnosis in September 1998 was noted to be low 
back pain and probable degenerative disc disease although an 
X-ray from the time only showed a slight decrease in disc 
space between L5-S1 otherwise normal.  A lumbar disc annular 
tear with permanent stationary disability was also noted to 
have been shown by MRI according to records in March 1999.  
These records from 1999 and thereafter were said to show 
persistent low back pain of musculoskeletal origin.  Hence 
these records provided supportive evidence that the veteran 
sustained a low back injury while in the service, with the 
subsequent emergence of intractable low back pain.  The MRI 
showed a lumbar disc annular tear.  The veteran's pain 
appeared to be mechanical with no clear evidence of 
neurological compromise.  Hence the final diagnosis remained 
chronic mechanical low back pain, post traumatic with no 
evidence of an associated neurological compromise.  Regarding 
a discrepancy between the range of motion and presence of a 
muscle spasm in the lumbosacral region between this examiner 
and the orthopedic examiner, this neurological examiner would 
attribute that to the natural fluctuations in the disease 
symptomatology with variation in the pain and a temporary 
emergence of a muscle spasm.  The veteran was not examined 
for this report.  This examiner suggested that input from the 
orthopedic examiner would be helpful.  The fluctuations in 
symptoms and in the range of motions were viewed as inherent 
in such disease. 

The January 2007 orthopedic addendum to the earlier VA 
examination contained an opinion from the veteran's July 2005 
orthopedic examiner who stated that after he reviewed the 
claims folder in detail as well as the electronic medical 
records and previous evaluation done in July 2005, he 
considered the veteran to have had a flare-up on the day of 
that examination.  This affected the range of motion that was 
recorded.  In this doctor's medical opinion the veteran 
presented a range of motion secondary to the temporary 
exacerbation of his symptoms and it did not represent the 
baseline range of motion.  The examiner's assessment of the 
limitation of motion was due to the clinical evidence during 
the repetitive use during the examination.  The examiner was 
unable to quantify any additional functional limitation in a 
degree of motion without speculation.  In addition the 
veteran did not present X-ray or radiographic evidence of 
spinal disability reported by any orthopedic doctor and the 
previous MRI had been unremarkable.  This examiner opined 
that the veteran has a chronic mechanical low back pain or 
strain.  He further opined that there is no evidence of any 
neurological compromise, myelopathy or radiculopathy.   

A  Analysis-Left Elbow Fracture Residuals--Orthopedic

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  As the medical evidence reveals that the 
veteran is left-handed and his elbow disability is on the 
left side, he is entitled to ratings pertinent to the major 
elbow/forearm.

Currently the veteran's left elbow fracture's orthopedic 
residuals are rated under Diagnostic Code 5207 for limitation 
of elbow extension.  The Board will consider all potentially 
applicable Diagnostic Codes as they pertain to his major arm.  

Diagnostic Code 5206, pertinent to limitation of forearm 
flexion, provides for a noncompensable evaluation where 
flexion is limited to 110 degrees; a 10 percent evaluation 
where flexion is limited to 100 degrees; a 20 percent 
evaluation where flexion is limited to 90 degrees; a 30 
percent evaluation where flexion is limited to 70 degrees; a 
40 percent evaluation where flexion is limited to 55 degrees; 
and a 50 percent evaluation where flexion is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, pertinent to limitation of elbow 
extension, provides for a 10 percent evaluation where 
extension is limited to 45 or 60 degrees; a 20 percent 
evaluation where the extension is limited to 75 degrees; a 30 
percent evaluation where extension is limited to 90 degrees; 
a 40 percent evaluation where extension is limited to 100 
degrees; and a 50 percent evaluation where extension is 
limited to 110 degrees. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5207.

Diagnostic Code 5208 provides for a 20 percent rating where 
flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5208.

Diagnostic Code 5209 provides a 20 percent evaluation is 
warranted where there is a joint fracture with marked cubitus 
varus or cubitus valgus deformity or with ununited fracture 
of head of radius.  Other impairment of the flail joint of 
the elbow warrants a 60 percent rating.  Diagnostic Code 5210 
provides for a 50 percent evaluation where there is nonunion 
of the radius and ulna, with flail false joint.  Diagnostic 
Codes 5211 and 5212 pertain to the impairment of the ulna and 
the radius, respectively.  Diagnostic Code 5213 addresses 
impairment of supination and pronation.  Such provides for a 
10 percent evaluation where supination is limited to 30 
degrees or less.  When pronation is lost beyond the last 
quarter of the arc and the hand does not approach full 
pronation a 20 percent evaluation is assigned.  When 
pronation is lost beyond the middle of the arc a 30 percent 
evaluation is assigned.  Where there is loss of supination 
and pronation (bone fusion) and the hand is fixed near the 
middle of the arc or moderate pronation, a 20 percent 
evaluation is assigned.  If the hand is fixed in full 
pronation a 30 percent evaluation is assigned. Finally, where 
the hand is fixed in supination or hyperpronation, a 40 
percent evaluation is assigned.  See 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5213.

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension.  Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees. 38 C.F.R. § 4.71, Plate I.

Based on review of the evidence the Board finds that the 
evidence supports an increased rating of 30 percent based on 
loss of pronation from the time of initial entitlement.  
Specifically the VA joints examination of April 2000 showed a 
pronation of only 20 degrees which falls within the realm of 
the pronation being lost beyond the middle of the arc.  See 
38 C.F.R. § 4.71, Plate I.  Five years later in the July 2005 
VA orthopedic evaluation, the pronation is shown to only be 
from 0 to10 degrees, again lost beyond the middle of the arc.  
This warrants a 30 percent rating for the major hand, which 
this hand is shown to be.  Thus a 30 percent rating but no 
more is warranted for the restricted pronation shown from 
initial entitlement. 

A rating in excess of 30 percent disabling is not shown, as 
the remaining ranges of motion of flexion, extension, or 
supination are not shown to be restricted at more than a 10 
percent rating, if at all.  There is also no evidence of a 
bone fusion where the hand is fixed in supination or 
hyperpronation.  

Thus a 30 percent rating but no more is warranted for 
orthopedic manifestations of the left forearm fracture 
residuals.  

B.  Analysis-Left Elbow Fracture Residuals-Neurological

The veteran's neurological manifestations of his left elbow 
fracture, complained of as weakness, is currently rated as 20 
percent disabling under Diagnostic Code 8513, for 
neurological impairment of all radicular groups of the upper 
extremities.  This Code provides a 20 percent disability 
rating for mild incomplete paralysis of all radicular groups 
involving either upper extremity.  A 40 percent rating is 
provided for moderate incomplete paralysis involving the 
dominant upper extremity and a 70 percent rating for severe 
incomplete paralysis involving the dominant upper extremity.  
A 90 percent rating (dominant) requires complete paralysis.  
38 C.F.R. 
§ 4.124a, Diagnostic Code 8513 (2006).

A review of the evidence reflects that the left arm's 
neurological manifestations mainly consist of complaints of 
pain and weakness particularly on repetitive use, but are not 
shown from the various VA examinations and treatment records 
from 2000 through 2005 to reach the level of a moderate 
incomplete paralysis of the dominant arm.  

C.  Analysis-Lumbar Spine

During the pendency of this appeal, revisions were made to 
the Rating Schedule for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised.  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, intervertebral disc syndrome, moderate 
with recurring attacks warrants a 20 percent disability 
rating, severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  
Diagnostic Code 5243 (2006)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait' s 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

Currently the veteran is in receipt of a 40 percent rating 
which is the maximum allowable rating for lumbar strain or 
severe limitation of motion.  

A review of the evidence reflects that the veteran's low back 
manifestations does not suggest that a higher evaluation of 
60 percent is warranted under the pre-September 2002 
Diagnostic Code 5293.  The evidence fails to show persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  

The objective examinations on the repeated VA orthopedic and 
neurological examinations from July 2005 as well as the 
January 2007 addendums and the earlier records and 
examination reports repeatedly revealed no neurological 
abnormalities attributable to the back, and normal back 
musculature without postural abnormalities or fixed 
deformities.  His back complaints were also shown by the 
record to be of an intermittent nature, fluctuating in 
severity and not persistently severe.  Thus a 60 percent 
rating is not warranted under Diagnostic Code 5293 in effect 
prior to September 2002.  

The Board now turns to the criteria in effect as of that date 
to ascertain whether a rating above 40 percent is warranted 
under revised Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  A review of the evidence does not reflect that 
the veteran's lumbar spine has resulted in at least six weeks 
of incapacitation.  Specifically, the July 2005 VA 
neurological examination revealed a history given by the 
veteran of about 1 totally incapacitating episode per month 
lasting about 6 hours, with no indication that such episodes 
were more than a week each.  The July 2005 orthopedic 
examination did relate the veteran giving a history of being 
incapacitated for about 4 to 5 days each month, but did not 
detail the extent of this incapacitation, as to whether 
bedrest was required, whereas the neurological evaluation 
described a period of total incapacitation requiring help 
from others as only lasting 6 hours per month.  Thus the 
evidence as to actual weeks of incapacitation per year as 
given from the veteran's history is inconsistent.  There is 
also no evidence of record showing doctor prescribed bedrest 
of at least six weeks in the past 12 months.  

The evidence reflects that the incapacitating episodes were 
less than 6 weeks in the past 12 months.  Thus an evaluation 
in excess of 40 percent disabling is not warranted under the 
revised criteria based on periods of incapacitation.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  The veteran 
is already in receipt of the maximum rating under this 
criteria.  As discussed above there are no neurological 
manifestations stemming from this lumbar spine disability.  
Thus a higher evaluation than 40 percent is not warranted for 
the veteran's lumbar spine disability under the revised 
Diagnostic Code 5293 in effect between September 2002 and 
September 2003.  

Regulations in effect 9/23/02-- Neurological Manifestations

As discussed above, the preponderance of the medical 
evidence, including repeated VA orthopedic and neurological 
examinations did not reveal any neurological manifestations 
that are attributable to the service-connected lumbar spine 
disorder.  Thus a separate evaluation for neurological 
manifestations is not applicable in this matter.  

Regulations in effect September 26, 2003-- General Rating 

The evidence likewise does not reflect that a higher rating 
than the current 40 percent for lumbar spine disorder is 
warranted under the General Rating formula in effect 
September 26, 2003, which allows for a  50 percent rating for 
unfavorable ankylosis of the thoracolumbar and 100 percent 
rating for unfavorable ankylosis of the entire spine.  There 
is no evidence of any ankylosis of the spine shown.  

D.  Analysis--Asthma Condition

The veteran alleges that his bronchial asthma is more severe 
than the current 0 percent evaluation in effect.  Under 
Diagnostic Code 6602, a 10 percent rating is warranted for 
FEV-1 of 71- to 80-percent predicted; or, FEV-1/FVC of 71 to 
80 percent; or, intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent rating requires FEV-1 
of 56 to 70 percent of the predicted value; or FEV- 1/FVC of 
56 to 70 percent of the predicted value; or the need for 
daily inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted for bronchial asthma with FEV-1 of 40 to 
55 percent of the predicted value; or FEV-1/FVC of 40 to 55 
percent of the predicted value; or at least monthly visits to 
a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
for bronchial asthma is warranted for FEV-1 of less than 40 
percent of the predicted value; or FEV-1/FVC less than 40 
percent of the predicted value; or more than one attack per 
week, with episodes of respiratory failure; or when daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications is required. 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2006).  The VA amended the rating 
schedule concerning respiratory conditions effective October 
6, 2006.  The Board notes that these changes concern "special 
provisions" for the application of Diagnostic Codes 6600 
(chronic bronchitis), 6603 (emphysema), and 6604 (chronic 
obstructive pulmonary disease), which are not relevant for 
the veteran's service-connected asthma.

A review of the evidence reflects that according to the 
pulmonary function test results from April 2000 through the 
end of 2005, the findings from such tests meet the criteria 
for a 10 percent initial rating under Diagnostic Code 6602.  
The April 2000 test showed an FEV-1/FVC of 77%, and similar 
findings were shown in the June 2005 pulmonary testing with 
an FEV-1/FVC of 78%, FVC of 78% and FEV-1 of 76.1%.  The 
December 2005 test likewise showed a pre-bronchodilator 
finding of 80% predicted for FEV-1/FVC although the 
application of the bronchodilator did improve this score to 
82%.  Thus the criteria for a 10 percent initial rating is 
shown to be warranted for the veteran's bronchial asthma 
where the FEV-1/FVC scores fall between 71-80% predicted.  
There is no evidence that any of the veteran's pulmonary 
function tests of record meet the above described percentages 
of predicted value that would warrant a 30 percent rating.  
Moreover, the veteran is not shown to require daily 
inhalational or oral bronchodilator therapy.    

E.  Analysis-Right Thumb Laceration

The veteran's right thumb disorder has been rated under the 
criteria for scars under Diagnostic Code 7805.  During the 
pendency of this appeal, regulatory changes amended the VA 
Rating Schedule, 38 C.F.R. Part 4, including the rating 
criteria applicable to skin disorders.  The revised 
regulations became effective on August 30, 2002. See 67 Fed. 
Reg. 45,590 - 45,599 (July 31, 2002).  Among numerous changes 
made to 38 C.F.R. § 4.118 under the rating criteria effective 
on August 30, 2002 were diagnostic codes specific to acne 
(Diagnostic Code 7828), disfigurement of the head, face or 
neck (Diagnostic Code 7800), disfigurement of areas other 
than the head, face, or neck (Diagnostic Codes 7801 and 
7802), and scars that are unstable or painful, or otherwise 
limit motion (Diagnostic Codes 7803, 7804, and 7805).  These 
revised rating criteria are codified in 38 C.F.R. § 4.118 
(2006).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior 
to August 30, 2002).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to August 30, 2002).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement.  38 C.F.R. § 
4.118, Diagnostic Code 7804, Note (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters). 38 C.F.R. § 
4.118, Diagnostic Code 7801 (2006).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation. (See 
38 C.F.R. § 4.68 of this part on the amputation rule.). 38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2006).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).

A review of the evidence fails to show that the veteran's 
right thumb residuals of a laceration is compensable.  The 
scar is not shown to be tender and painful and he is not 
shown to have limitation of function or motion on the VA 
examinations.  The most recent orthopedic examination of July 
2005 showed him to have a full range of motion and full thumb 
strength, although there was a diminished sensation shown in 
the radial nerve described in the orthopedic examination as 
affecting the tip of the thumb, although the July 2005 
neurological examination found intact sensory examination of 
the right upper extremity.  Under the criteria for 
neurological disorders 38 C.F.R. § 4.124a, Diagnostic Code 
8514, an incomplete paralysis of the radial nerve of the 
minor hand will be evaluated as 20 percent disabling if found 
to be mild.  Here the diminished sensation only affects part 
of the thumb, and not the entire hand and was not even shown 
to be present in the VA neurological evaluation.  No 
functional limitation is shown and the diminished sensation 
does not rise to the level of even a mild incomplete 
neuralgia, thus consideration for a compensable rating under 
the criteria for neurological disorders is not indicated.  

Conclusion

Thus the evidence supports an initial rating of 30 percent 
for orthopedic manifestations of status post left elbow 
fracture with loss of pronation of the left arm and an 
initial rating of 10 percent for asthma.  

The preponderance of the evidence is against a rating in 
excess of 20 percent for neurological manifestations of 
status post left elbow fracture; in excess of 40 percent 
disabling for L5-S1 annular tear with low back pain; and 
against a compensable rating for the residuals of a 
laceration to the right thumb.

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected left elbow 
fracture orthopedic residuals, left elbow fracture 
neurological residuals, bronchial asthma, lumbar spine 
disorder or right thumb disorder resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial disability rating of 30 percent, but no more, for 
status post left elbow fracture dislocation, status post open 
reduction and internal fixation of the radial head with 
degenerative changes of the major arm, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An initial disability rating in excess of 20 percent 
disabling for left upper extremity weakness (neurological 
problems) due to status post left elbow fracture dislocation, 
status post open reduction and internal fixation of the 
radial head of the major arm, with degenerative changes is 
denied.

An initial disability rating in excess of 40 percent 
disabling for L5-S1 disc annular tear with lower back pain is 
denied.

An initial disability rating of 10 percent for bronchial 
asthma, but no more, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial compensable disability rating for the residuals of 
a laceration of the right thumb is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


